 



EMPLOYMENT AGREEMENT
     THIS AGREEMENT is made effective January 1, 2008 (the “Effective Date”),
between SANDRIDGE ENERGY, INC., a Delaware corporation (the “Company”), and DIRK
M. VAN DOREN, an individual (the “Executive”).
WITNESSETH:
     WHEREAS, the Company and the Executive desire to set forth the terms of
their agreements relating to the employment of Executive by the Company; and
     NOW, THEREFORE, in consideration of the mutual promises herein contained,
the Company and the Executive agree as follows:
     1. Employment. The Company hereby employs the Executive and the Executive
hereby accepts such employment subject to the terms and conditions contained in
this Agreement. The Executive is engaged as an employee of the Company and the
Executive and the Company do not intend to create a joint venture, partnership
or other relationship that might impose a fiduciary obligation on the Executive
or the Company in the performance of this Agreement, other than as an officer
and director of the Company.
     2. Executive’s Duties. The Executive is employed on a full-time basis.
Throughout the term of this Agreement, the Executive will use his/her best
efforts and due diligence to assist the Company in the objective of achieving
the most profitable operation of the Company and the Company’s affiliated
entities consistent with developing and maintaining a quality business
operation. The Executive shall also devote all of Executive’s working time,
attention and energies to the performance of Executive’s duties and
responsibilities under this Agreement.
     2.1 Specific Duties. During the term of this Agreement, the Executive will
serve as the Executive Vice President and Chief Financial Officer for the
Company. The Executive will perform all of the services required to fully and
faithfully execute the position to which the Executive is appointed and such
other services as may be assigned by the Company’s Board of Directors in their
sole discretion. The Executive agrees to use the Executive’s best efforts to
perform all of the services required to fully and faithfully execute the offices
and positions to which the Executive is appointed and elected. In addition, the
precise duties to be performed by Executive may be changed or curtailed in the
sole discretion of the Board of Directors of the Company.
     2.2 Rules and Regulations. From time to time, the Company may issue
policies and procedures applicable to employees and the Executive including an
employment policies manual. The Executive agrees to comply with such policies
and procedures, except to the extent such policies are inconsistent with this
Agreement. Such policies and procedures may be supplemented, modified, changed
or adopted without notice in the sole discretion of the

1



--------------------------------------------------------------------------------



 



Company at any time. In the event of a conflict between such policies and
procedures and this Agreement, this Agreement will control unless compliance
with this Agreement will violate any law or regulation applicable to the Company
or its affiliated entities.
     3. Other Activities. The Executive shall not engage in any business
activity that in the judgment of the Board conflicts with the Executive’s duties
hereunder, whether or not such activity is pursued for gain, profit, or other
pecuniary advantage. In addition, except for the activities permitted under
paragraph 3.1 of this Agreement or approved by the Board of Directors in
writing, the Executive will not: (a) engage in activities which require such
substantial services on the part of the Executive that the Executive is unable
to perform the duties assigned to the Executive in accordance with this
Agreement; (b) serve as an officer or director of any publicly held entity; or
(c) directly or indirectly invest in, participate in or acquire an interest in
any oil and gas business, including, without limitation, (i) producing oil and
gas, (ii) drilling, owning or operating oil and gas leases or wells,
(iii) providing services or materials to the oil and gas industry,
(iv) marketing or refining oil or gas, or (v) owning any interest in any
corporation, partnership, company or entity which conducts any of the foregoing
activities. The limitations in this paragraph 3 will not prohibit an investment
by the Executive in publicly traded securities. The Executive is not restricted
from maintaining or making investments, or engaging in other businesses,
enterprises or civic, charitable or public service functions if such activities,
investments, businesses or enterprises do not result in a violation of clauses
(a) through (c) of this paragraph 3. Notwithstanding the foregoing, the
Executive will be permitted to participate in the activities set forth in
Section 3.1 that will be deemed to be approved by the Company, if such
activities are undertaken in strict compliance with this Agreement.
     3.1 Royalty Interests and Gifts. The foregoing restriction in clause
(c) will not prohibit the ownership of royalty interests where the Executive
owns or previously owned the surface of the land covered by the royalty interest
and the ownership of the royalty interest is incidental to the ownership of the
surface estate or the ownership of royalty, overriding royalty or working
interests that are received by gift or inheritance subject to disclosure by
Executive to the Company in writing.
     4. Executive’s Compensation. The Company agrees to compensate the Executive
as follows:
     4.1 Base Salary. Executive will be paid a base salary (the “Base Salary”)
in an annual rate of not less than Five Hundred Fifty Thousand Dollars
($550,000.00), which will be paid to the Executive in installments consistent
with the Company’s customary payroll practices, beginning January 23, 2008,
during the term of this Agreement.
     4.2 Bonus. In addition to the Base Salary described at paragraph 4.1 of
this Agreement, the Company may periodically pay bonus compensation to the
Executive. Any bonus compensation will be paid by separate check apart

2



--------------------------------------------------------------------------------



 



from Executive’s Base Salary less appropriate deductions pursuant to Internal
Revenue Service guidelines. In order to be entitled to the bonus compensation
set forth herein and any future bonuses, Executive must be an active full-time
employee of the Company on the date the bonus is to be paid. Upon notice of
intent to separate employment or separation of employment for any reason prior
to the date any bonuses are paid, Executive shall not be eligible for any pro
rata bonus compensation. Executive recognizes and acknowledges that except as
provided above, the award of bonus is not guaranteed or promised in any way. Any
additional bonus compensation will be at the absolute discretion of the Company
in such amounts and at such times as the Board of Directors of the Company (or a
Compensation Committee thereof) may determine.
     4.3 Equity Compensation. In addition to the compensation set forth in
paragraphs 4.1 and 4.2 of this Agreement, the Executive may periodically be
granted awards of Company restricted stock under and subject to the Company’s
equity compensation plans (the “Equity Compensation Plans”). Such equity
compensation will vest over a four (4) year period which begins to run from the
date of each grant. In order to be entitled to the award of equity compensation,
the Executive must be an active full-time employee of the Company on the grant
date. Further, the terms and provisions of the Equity Compensation Plans control
and direct the award of Company restricted stock.
     4.4 Benefits. The Company agrees to extend to the Executive retirement
benefits and deferred compensation (if any and if made available) and
reimbursement of reasonable expenditures. The Company will also provide the
Executive the opportunity to apply for coverage under the Company’s medical,
life and disability plans, if any. If the Executive is accepted for coverage
under such plans, the Company will provide such coverage on the same terms as is
customarily provided by the Company to the plan participants as modified from
time to time. The Executive is subject to all of the terms and provisions of the
Company’s benefit plans or policies.
     4.5 Paid Time Off. The Executive shall be eligible for thirty (30) days of
Paid Time Off (“PTO”) each continuous year of employment during the term of this
Agreement under the Company’s PTO policy. Such PTO shall be calculated from the
Executive’s original date of hire. No additional compensation will be paid for
failure to take PTO and no PTO may be carried forward from one twelve (12) month
period to another.
     4.6 Membership Dues. The Company will reimburse the Executive for: (a) the
monthly dues necessary to maintain a full membership in a club in the Oklahoma
City area selected by the Executive; and (b) the reasonable cost of any approved
business entertainment at such club. All other costs, including, without implied
limitation, any initiation costs, initial membership costs, personal use and
business entertainment unrelated to the Company will be the sole obligation of
the Executive and the Company will have no liability with respect to such
amounts.

3



--------------------------------------------------------------------------------



 



     5. Term. The employment relationship evidenced by this Agreement is an “at
will” employment relationship and the Company reserves the right to terminate
the Executive at any time with or without cause. In the absence of termination
as set forth in paragraph 6 below, this Agreement will extend for a term
commencing on the Effective Date, and ending on December 31, 2009 (the
“Expiration Date”). Unless the Company provides thirty (30) days prior written
notice of non-extension to the Executive, on or before the Expiration Date, the
term and the Expiration Date will be automatically extended for one
(1) additional year from the Expiration Date.
     6. Termination. This Agreement will continue in effect until the expiration
of the term stated in paragraph 5 of this Agreement unless earlier terminated
pursuant to this paragraph 6.
     6.1 Termination by Company. The Company will have the following rights to
terminate Executive’s employment:
     6.1.1 Termination without Cause. The Company may terminate Executive’s
employment without Cause at any time by the service of written notice of
termination to the Executive specifying an effective date of such termination
not sooner than ten (10) days after the date of such notice (the “Termination
Date”). In the event the Executive is terminated without Cause (other than a CC
Termination under paragraph 6.3 of this Agreement), the Executive will receive
as termination compensation a lump sum payment equal to twelve (12) months Base
Salary (as in effect on the Termination Date). If on the Termination Date, the
Executive is a “specified employee” as defined in regulations under Section 409A
of the Code, such payment will commence on the first payroll payment date which
is more than six months following the Termination Date. The right to the
foregoing termination compensation set forth above is subject to the Executive’s
execution of the Company’s severance agreement which will operate as a release
of all legally waivable claims against the Company. Such payment is further
conditioned upon the Executive’s compliance with all of the provisions of this
Agreement, including all post-employment obligations.
     6.1.2 Termination for Cause. The Company may terminate the employment of
the Executive hereunder at any time for Cause (as hereinafter defined) (such a
termination being referred to in this Agreement as a “Termination For Cause”) by
giving the Executive written notice of such termination, which shall take effect
immediately upon the giving of such notice to the Executive. As used in this
Agreement, “Cause” means (A) the Executive’s material breach or threatened
breach of this Agreement; (B) the Executive fails to substantially perform the
Executive’s duties hereunder; (C) the misappropriation or fraudulent conduct by
the Executive with respect to the assets or operations of the Company or any of
its subsidiaries or affiliated companies; (D) the

4



--------------------------------------------------------------------------------



 



Executive’s willful disregard of the instructions of the Board or the
Executive’s material neglect of duties or failure to act, other than by reason
of disability or death; (E) the Executive’s personal misconduct which
substantially injures the Company; or (F) the conviction of the Executive for,
or a plea of guilty or no contest to, a felony or any crime involving fraud,
theft or dishonesty. In the event Executive’s employment is terminated for
Cause, the company will not have any obligation to provide any further payments
or benefits to the Executive after the effective date of such termination.
     6.2 Termination by Executive. The Executive may voluntarily terminate his
employment with or without Cause by the service of written notice of such
termination to the Company specifying an effective date of such termination
thirty (30) days after the date of such notice. The Company may in its sole
discretion, elect to waive all or any part of the 30-day notice period with no
further obligations being owed to the Executive by the Company. In the event
employment is terminated by the Executive, neither the Company nor the Executive
will have any further obligations hereunder, except for any obligations which
expressly survive termination of employment including Sections 7, 8, 9, 10, 11
,12 and 13.
     6.3 Termination After Change in Control. If during the term of this
Agreement there is a “Change of Control” and within one (1) year thereafter
there is a CC Termination (as hereafter defined), then the Executive will be
entitled to a severance payment (in addition to any other rights and other
amounts payable to the Executive under Section 6.7 or under Company plans in
which Executive is a participant) payable in a lump sum in cash within 10 days
following the CC Termination in an amount equal to the sum of the following:
(a) two (2) times the Executive’s Base Salary for the last 12 calendar months
ending immediately prior to the CC Termination and bonus paid during such
12 month period pursuant to Section 4.2 (based on the average of the last three
years’ annual bonuses or such lesser number of years as Executive may have been
employed). If the foregoing amount is not paid within ten (10) days after the CC
Termination, the unpaid amount will bear interest at the per annum rate of 12%.
The right to the foregoing termination compensation under clause (a) above is
subject to the Executive’s execution of the Company’s severance agreement which
will operate as a release of all legally waivable claims against the Company.
Such payment is further conditioned upon the Executive’s compliance with all of
the provisions of this Agreement, including all post- employment obligations.
Notwithstanding the foregoing, if at the time of a CC Termination, the Executive
is a “specified employee” as defined in regulations under Section 409A of the
Code, such payment will be made on the first day which is more than six months
following the CC Termination. In connection with any Change of Control, the
Company shall obtain the assumption of this Agreement, without limitation or
reduction, by any successor to the Company or any parent corporation of the
Company.

5



--------------------------------------------------------------------------------



 



     6.3.1 Change of Control. For the purpose of this Agreement, a “Change of
Control” means the occurrence of any of the following:
     (a) The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”), other than Executive or his
affiliates or Tom L. Ward or his affiliates (the “Exempt Persons”), of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 40% or more of either (i) the then outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (ii) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”). For purposes of this paragraph (a) the following
acquisitions by a Person will not constitute a Change of Control: (i) any
acquisition directly from the Company; (ii) any acquisition by the Company;
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company; or
(iv) any acquisition by any corporation pursuant to a transaction which complies
with clauses (i), (ii) and (iii) of paragraph (c) of this paragraph 6.3.1.
     (b) The individuals who, as of the date hereof, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors. Any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, is approved by a vote of at least a majority of the
directors then comprising the Incumbent Board will be considered a member of the
Incumbent Board as of the date hereof, but any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Incumbent Board will not be deemed a member of the Incumbent Board as
of the date hereof.
     (c) The consummation of a reorganization, merger, consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless following such Business Combination: (i) the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,

6



--------------------------------------------------------------------------------



 



without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) other than one or
more of the Exempt Persons beneficially owns, directly or indirectly, 40% or
more of, respectively, the then outstanding shares of common stock of the
corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination and
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination.
     (d) The approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
     6.3.2 CC Termination. The term “CC Termination” means any of the following:
(a) the Executive’s employment is terminated by the Company other than under
paragraphs 6.1.2, 6.4 or 6.5; or (b) the Executive resigns as a result of a
change in the Executive’s duties or title, a reduction in the Executive’s then
current Base Salary or a significant reduction in the Executive’s then current
benefits as provided in Section 4, a relocation of more than 25 miles from the
Executive’s then current place of employment being required by the Board of
Directors or a default by the Company under this Agreement.
     6.4 Incapacity of Executive. If the Executive suffers from a physical or
mental condition, which in the reasonable judgment of the Company’s Board of
Directors, prevents the Executive in whole or in part from performing the duties
specified herein for a period of sixteen (16) consecutive weeks, the Executive’s
employment may be terminated by the Company, in which event, the Company will
pay Executive the equivalent of six (6) months Base Salary in effect on the date
of termination. If, on the termination date, the Executive is a “specified
employee” as defined in regulations under Section 409A of the Code, such payment
will commence on the first payroll payment date which is more than six months
following the termination date. Notwithstanding the foregoing, the amount
payable hereunder will be reduced by any benefits payable under any disability
plans provided by the Company under paragraph 4.4 of this Agreement. The right
to the compensation due under this paragraph 6.4 is subject to the execution by
the Executive or the Executive’s legal representative

7



--------------------------------------------------------------------------------



 



of the Company’s severance agreement which will operate as a release of all
legally waivable claims against the Company. In applying this section, the
Company will comply with any applicable legal requirements, including the
Americans with Disabilities Act.
     6.5 Death of Executive. If the Executive dies during the term of this
Agreement, Executive’s employment will terminate without compensation to the
Executive’s estate except: (a) the obligation to continue the Base Salary
payments under paragraph 4.1 of this Agreement for twelve (12) months after the
effective date of such termination.
     6.6 Effect of Termination. The termination of Executive’s employment will
terminate all obligations of the Executive to render services on behalf of the
Company. The Executive will maintain the confidentiality of all information
acquired by the Executive during the term of his employment in accordance with
paragraph 7 of this Agreement and the Executive shall comply with all other post
employment requirements including paragraphs 7, 8, 9, 10, 11, 12 and 13. Except
as otherwise provided in this paragraph 6, no accrued bonus, severance pay or
other form of compensation will be payable by the Company to the Executive by
reason of the termination of his employment. All keys, entry cards, credit
cards, files, records, financial information, furniture, furnishings, computers,
equipment, supplies and other items relating to the Company will remain the
property of the Company. The Executive will have the right to retain and remove
all personal property and effects that are owned by the Executive and located in
the offices of the Company. All such personal items will be removed from such
offices no later than ten (10) days after the effective date of termination, and
the Company is hereby authorized to discard any items remaining and to reassign
the Executive’s office space after such date. Prior to the effective date of
termination, the Executive will cooperate with the Company to provide for the
orderly separation of the Executive’s employment.
     6.7 Equity Compensation Provisions. Notwithstanding any provision to the
contrary in any option agreement, restricted stock agreement, plan or other
agreement relating to equity based compensation, in the event of a termination
under paragraph 6.3 of this Agreement, or in the event of a termination under
paragraph 6.1.1 of this Agreement if at the time of such termination Tom L. Ward
is not the Chairman and Chief Executive Officer of the Company: (a) all units,
stock options, incentive stock options, performance shares, stock appreciation
rights and restricted stock granted and held by Executive immediately prior to
such termination will immediately become 100% vested; and (b) the Executive’s
right to exercise any previously unexercised options will not terminate until
the latest date on which such option would expire but for Executive’s
termination of employment. To the extent Company is unable to provide for one or
both of the foregoing rights the Company will provide in lieu thereof a lump-sum
cash payment equal to the difference between the total value of such units,
stock options, incentive stock options,

8



--------------------------------------------------------------------------------



 



performance shares, stock appreciation rights and shares of restricted stock
(the “Equity Compensation Rights”) with the foregoing rights as of the date of
Executive’s termination of employment and the total value of the Equity
Compensation Rights without the foregoing rights as of the date of the
Executive’s termination of employment. The foregoing amounts will be determined
by the Board of Directors in good faith based on a valuation performed by an
independent consultant selected by the Board of Directors and the cash payment,
if any, will be paid in a lump sum in the case of a termination under
Section 6.1.1, at the same time as the severance payment is otherwise due under
such Section, and in the case of a termination under Section 6.3, at the same
time the payment is due under such Section. The right to the foregoing
termination compensation under clauses (a) and (b) above is subject to the
Executive’s execution of the Company’s severance agreement which will operate as
a release of all legally waivable claims against the Company. Such payment is
further conditioned upon the Executive’s compliance with all of the provisions
of this Agreement, including all post-employment obligations.
     7. Confidentiality. The Executive recognizes that the nature of the
Executive’s services are such that the Executive will have access to information
which constitutes trade secrets, is of a confidential nature, is of great value
to the Company or is the foundation on which the business of the Company is
predicated. The Executive agrees not to disclose to any person other than the
Company’s employees or the Company’s legal counsel or other parties authorized
by the Company to receive confidential information (“Confidential Information”)
nor use for any purpose, other than the performance of this Agreement, any
Confidential Information. Confidential Information includes data or material
(regardless of form) which is: (a) a trade secret; (b) provided, disclosed or
delivered to Executive by the Company, any officer, director, employee, agent,
attorney, accountant, consultant, or other person or entity employed by the
Company in any capacity, any customer, borrower or business associate of the
Company or any public authority having jurisdiction over the Company of any
business activity conducted by the Company; or (c) produced, developed, obtained
or prepared by or on behalf of Executive or the Company (whether or not such
information was developed in the performance of this Agreement) with respect to
the Company or any assets oil and gas prospects, business activities, officers,
directors, employees, borrowers or customers of the foregoing. However,
Confidential Information will not include any information, data or material
which at the time of disclosure or use was generally available to the public
other than by a breach of this Agreement, was available to the party to whom
disclosed on a non-confidential basis by disclosure or access provided by the
Company or a third party, or was otherwise developed or obtained independently
by the person to whom disclosed without a breach of this Agreement. On request
by the Company, the Company will be entitled to a copy of any Confidential
Information in the possession of the Executive. The provisions of this paragraph
7 will survive the termination, expiration or cancellation of Executive’s
employment for a period of one (1) year after the date of termination. The
Executive will deliver to the Company all originals and copies of the documents
or materials containing Confidential Information. For purposes of paragraphs 7,
8, and 9 of this

9



--------------------------------------------------------------------------------



 



Agreement, the Company expressly includes any of the Company’s subsidiaries or
affiliates.
     8. Non-Solicitation. The Executive agrees that during the Non-Solicitation
Period (as hereafter defined), Executive will not directly, either personally or
by or through his agent, on behalf of himself or on behalf of any other
individual, association or entity, (i) use any of the Confidential Information
for the purposes of calling on any established customer of the Company or
soliciting or inducing any of such customers to acquire, or providing to any of
such customers, any product or service provided by the Company or any affiliate
or subsidiary of the Company; (ii) solicit, influence or encourage any
established customer of the Company to divert or direct such customer’s business
to the Executive or any person or entity by which or with which the Executive is
employed, associated, affiliated or otherwise related; or (iii) solicit, divert
or attempt to solicit or divert any entity which has been identified and
contacted by the Company, either directly or through such entity’s agent(s),
with respect to a possible acquisition by the Company. For the purposes hereof,
the term “Non-Solicitation Period” shall mean a period of six (6) months after
Executive’s employment ceases for any reason.
     9. Non-Interference. The Executive agrees that during the Non-Interference
Period (as hereafter defined) he will not, directly or indirectly, either
personally or by or through his agent, on behalf of himself or on behalf of any
other individual, association or entity, hire, solicit or seek to hire any
employee of the Company or any affiliate or subsidiary of the Company, or any
individual who was an employee of the Company or any affiliate or subsidiary of
the Company during the twelve-month period prior to the Termination Date, or in
any other manner attempt, directly or indirectly, to persuade any such employee
to discontinue his or her status of employment with the Company or any affiliate
or subsidiary of the Company or to become employed in a business or activities
likely to be competitive with the business of the Company or any affiliate or
subsidiary of the Company. For the purposes hereof, the term “Non-Interference
Period” shall mean a period of six (6) months after Executive’s employment
ceases for any reason.
     10. Severability. It is the desire and intent of the parties hereto that
the provisions of this Agreement be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, if any particular provision of this
Agreement shall be adjudicated by a court of competent jurisdiction to be
invalid, prohibited or unenforceable for any reason, such provision, as to such
jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction. Notwithstanding the foregoing, if such
provision could be more narrowly drawn so as not to be invalid, prohibited or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

10



--------------------------------------------------------------------------------



 



     11. Remedies. The Executive acknowledges and understands that the
provisions of this Agreement are of a special and unique nature, the loss of
which cannot be adequately compensated for in damages by an action at law, and
that the breach or threatened breach of the provisions of this Agreement would
cause the Company or any of its Subsidiaries irreparable harm. In the event of a
breach or threatened breach by the Executive of the provisions of this
Agreement, the Company or any of its subsidiaries or affiliates shall be
entitled to an injunction restraining the Executive from such breach. In
addition to the foregoing and not in any way in limitation thereof, or in
limitation of any right or remedy otherwise available, if the Executive violates
any provision of Paragraphs 7, 8 or 9 hereof, any compensation or severance
payments then or thereafter due from the Company to the Executive shall be
terminated forthwith and the Company’s obligation to pay and the Executive’s
right to receive such compensation as severance payments shall terminate and be
of no further force or effect, in each case without limiting or affecting the
Executive’s obligations under such Paragraphs 7, 8 and 9 or the Company’s or its
subsidiaries’ or affiliates’ other rights and remedies available at law or
equity. Nothing contained in this Agreement shall be construed as prohibiting
the Company or any of its subsidiaries or affiliates from pursuing, or limiting
the Company’s or any of its subsidiaries’ or affiliates’ ability to pursue, any
other remedies available for any breach or threatened breach of this Agreement
by the Executive. The provisions of Paragraph 13 of this Agreement relating to
arbitration shall not be applicable to the Company to the extent it seeks an
injunction in any court to restrain the Executive from violating Paragraphs 7, 8
or 9 hereof.
     12. Proprietary Matters.
     12.1 The Executive acknowledges and agrees that the Company owns all right,
title and interest (including patent rights, copyrights, trade secret rights,
trademark rights and all other intellectual and industrial property rights)
relating to any and all inventions (whether or not patentable), works of
authorship, design, know-how, ideas and information made or conceived or reduced
to practice, in whole or in part, by the Executive during the term of this
Agreement which are useful in, or directly or indirectly related to, the
business of the Company or any Confidential Information (collectively, the
“Proprietary Rights”). The Executive further acknowledges and agrees that all
such Proprietary Rights are “works made for hire” of which the Company is the
author. The Executive agrees to promptly disclose and provide all Proprietary
Rights to the Company; provided, in the event the Proprietary Rights shall not
be deemed to constitute “works made for hire,” or in the event the Executive
should, by operation of law or otherwise, be deemed to retain any rights in the
Proprietary Rights, the Executive agrees to assign to the Company, without
further consideration, the Executive’s entire right, title and interest in and
to each and every such Proprietary Right.
     12.2 The Executive hereby agrees to assist Company in obtaining and
enforcing United States and/or foreign letters patent and copyright
registrations covering the Proprietary Rights and further agrees that
Executive’s obligation to

11



--------------------------------------------------------------------------------



 



assist Company shall continue beyond the termination of Executive’s employment
hereunder. If Company is unable because of Executive’s mental or physical
incapacity or for any other reason to secure Executive’s signature to apply for
or to pursue any application for any United States or foreign letters patent or
copyright registrations covering inventions assigned to Company, then Executive
hereby irrevocably designates and appoints Company and its duly authorized
officers and agents as Executive’s agent and attorney-in-fact to act for and on
Executive’s behalf to execute and file any such applications and to do all other
lawfully permitted acts to further the prosecution and issuance of letters
patent or copyright registrations thereon with the same legal force and effect
as if executed by Executive. Executive hereby waives and quitclaims to Company
any and all claims of any nature whatsoever which Executive now or hereafter may
have for infringement of any patent or copyright resulting from any such
application for letters patent or copyright registrations assigned hereunder to
Company. Executive will further assist Company in every lawful way to enforce
any copyrights or patents obtained, including without limitation, testifying in
any suit or proceeding involving any of the copyrights or patents or executing
any documents deemed necessary by Company, all without further consideration
except as contemplated by the immediately following sentence but at the expense
of Company. If Executive is called upon to render such assistance after
termination of Executive’s employment hereunder, then Executive shall be
entitled to a fair and reasonable per diem fee (which shall not be less than
Executive’s equivalent daily Base Salary) in addition to reimbursement of any
expenses incurred at the request of Company.
     13. Arbitration. Any dispute between the parties out of or related to this
Agreement or the employment relationship, whether arising during the term of
this Agreement or afterwards, and involving a claim for money damages shall be
subject to binding arbitration and resolved pursuant to the rules of the
American Arbitration Association. All arbitration shall be final and binding and
shall be governed by the Federal Arbitration Act and the arbitration decision
shall be enforceable in any court of competent jurisdiction. This obligation to
arbitrate shall survive even if this Agreement shall be alleged to be rescinded
or terminated. The arbitration hearing shall be convened in Oklahoma City,
Oklahoma. The Company will pay the costs and expenses of the arbitration
including, without limitation, the fees for the arbitrators.
     14. Miscellaneous. The parties further agree as follows:
     14.1 Time. Time is of the essence of each provision of this Agreement.
     14.2 Notices. Any notice, payment, demand or communication required or
permitted to be given by any provision of this Agreement will be in writing and
will be deemed to have been given when received by personal delivery, by
facsimile, by overnight courier, or by certified mail, postage and charges
prepaid, directed to the following address or to such other or additional
addresses as any party might designate by written notice to the other party:

12



--------------------------------------------------------------------------------



 



     
To the Company:
  SandRidge Energy, Inc.
 
  1601 N.W. Expressway, Suite 1600
 
  Oklahoma City, OK 73118
 
  Attn: Mary L. Whitson
 
   
To the Executive:
  Dirk M. Van Doren
 
  6910 Avondale Drive
 
  Nichols Hills, OK 73116

     14.3 Assignment. Neither this Agreement nor any of the parties’ rights or
obligations hereunder can be transferred or assigned without the prior written
consent of the other parties to this Agreement.
     14.4 Construction. If any provision of this Agreement or the application
thereof to any person or circumstances is determined, to any extent, to be
invalid or unenforceable, the remainder of this Agreement, or the application of
such provision to persons or circumstances other than those as to which the same
is held invalid or unenforceable, will not be affected thereby, and each term
and provision of this Agreement will be valid and enforceable to the fullest
extent permitted by law. This Agreement is intended to be interpreted, construed
and enforced in accordance with the laws of the state of Oklahoma
     14.5 Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter herein contained,
and no modification hereof will be effective unless made by a supplemental
written agreement executed by all of the parties hereto.
     14.6 Binding Effect; Third Party Beneficiary; Assignment. This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective affiliates, officers, employees, agents, successors and assigns
(including, in the case of the Company or any of its subsidiaries or affiliated
companies, the successor to the business of the Company as a result of the
transfer of all or substantially all of the assets or capital stock of the
Company or any of its subsidiaries or affiliates); provided, that the Executive
may not assign this Agreement or any of his rights or interests herein, in whole
or in part, to any other person or entity without the prior written consent of
the Company.
     14.7 Supercession. This Agreement is the final, complete and exclusive
expression of the agreement between the Company and the Executive and supersedes
and replaces in all respects any prior oral or written employment agreements. On
execution of this Agreement by the Company and the Executive, the relationship
between the Company and the Executive after the effective date of this Agreement
will be governed by the terms of this Agreement and not by any other agreements,
oral or otherwise.

13



--------------------------------------------------------------------------------



 



     14.8 Non-Contravention. Executive represents and warrants to the Company
that the execution and performance of this Agreement will not violate,
constitute a default under, or otherwise give rights to any third party,
pursuant to the terms of any Agreement to which Executive is a party.
     14.9 Indemnity. EXECUTIVE AGREES TO INDEMNIFY AND HOLD HARMLESS THE
COMPANY, ITS DIRECTORS, OFFICERS AND EMPLOYEES AND AGENTS (THE “INDEMNIFIED
PARTIES”) AGAINST ANY LOSS, CLAIM, DAMAGE, LIABILITY OR EXPENSE, AS INCURRED,
(“LOSS”) TO WHICH THE INDEMNIFIED PARTIES MAY BECOME SUBJECT OR INCUR, INSOFAR
AS SUCH LOSS ARISES OUT OF OR IS BASED UPON ANY INACCURACY IN ANY REPRESENTATION
OR WARRANTY GIVEN BY EXECUTIVE IN THIS AGREEMENT AND TO REIMBURSE THE
INDEMNIFIED PARTIES FOR ANY AND ALL EXPENSES (INCLUDING THE FEES AND
DISBURSEMENTS OF COUNSEL CHOSEN BY THE INDEMNIFIED PARTIES) AS SUCH EXPENSES ARE
REASONABLY INCURRED BY THE INDEMNIFIED PARTIES IN CONNECTION WITH INVESTIGATING,
DEFENDING, SETTLING, COMPROMISING OR PAYING ANY SUCH LOSS.
     14.10 Compliance with Section 409A of the Code. This Agreement is intended
to comply with Section 409A of the Code and shall be construed and interpreted
in accordance with such intent. To the extent any benefit paid under this
Agreement shall be subject to Section 409A of the Code, such benefit shall be
paid in a manner that will comply with Section 409A, including any IRS 409A
Guidance. Any provision of this Agreement that would cause the payment of any
benefit to fail to satisfy Section 409A of the Code shall have no force and
effect until amended to comply with Section 409A (which amendment may be
retroactive to the extent permitted by the IRS 409A Guidance.
     IN WITNESS WHEREOF, the undersigned have executed this Agreement effective
the date first above written.
[SIGNATURES ON FOLLOWING PAGE]

14



--------------------------------------------------------------------------------



 



              SANDRIDGE ENERGY, INC.
      By:         /s/ Tom L. Ward   03/19/08            Tom L. Ward   Date      
Chief Executive Officer

(the “Company”)              By:         /s/ Dirk M. Van Doren   01/16/08       
    Dirk M. Van Doren   Date      
(the “Executive”)     

15